11TH COURT OF APPEALS
                                     EASTLAND, TEXAS
                                        JUDGMENT

Charles Ray Gibson Jr.,                           * From the 132nd District Court
                                                   of Scurry County,
                                                   Trial Court No. 25,981.

Vs. No. 11-17-00196-CV                            * July 25, 2019

Texas Department of Criminal Justice,             * Memorandum Opinion by Bailey, C.J.
                                                    (Panel consists of: Bailey, C.J.,
                                                    Stretcher, J., and Wright, S.C.J.,
                                                    sitting by assignment)
                                                    (Willson, J., not participating)


       This court has inspected the record in this cause and concludes that there is no
error in the order below. Therefore, in accordance with this court’s opinion, the
order of the trial court is in all things affirmed.